FILED
                                                          Dec 04 2012, 8:59 am

FOR PUBLICATION
                                                                 CLERK
                                                               of the supreme court,
                                                               court of appeals and
                                                                      tax court




ATTORNEYS FOR APPELLANT:                        ATTORNEY FOR APPELLEES:

ERIC C. McNAMAR                                 KEVIN C. TANKERSLEY
BERNIE W. KELLER                                Winamac, Indiana
Keller Macaluso LLC
Carmel, Indiana


                             IN THE
                   COURT OF APPEALS OF INDIANA

LANE ALAN SCHRADER TRUST as                     )
Trustee under the Trust Agreement dated         )
16th day of November, 1999, and known as        )
LANE ALAN SCHRADER SELF-                        )
DECLARATION OF TRUST,                           )
                                                )
      Appellant-Petitioner,                     )
                                                )
             vs.                                )      No. 75A04-1112-PL-676
                                                )
LARRY GILBERT and                               )
NANCY J. MALECKI,                               )
                                                )
      Appellees-Respondents.                    )


                   APPEAL FROM THE STARKE CIRCUIT COURT
                   The Honorable Patrick B. Blankenship, Special Judge
                             Cause No. 75C01-0905-PL-17



                                   December 4, 2012

             OPINION GRANTING REHEARING – FOR PUBLICATION


BAKER, Judge
       In the instant case, appellant-defendant Lane Alan Schrader as Trustee for the

Lane Alan Schrader Self-Declaration Trust (the Trust) appealed a trial court’s

determination that a legal survey was defective and its imposition of two previous

surveys to determine the correct boundary lines of the Trust property.          This Court

concluded that the while the trial court’s conclusion that the legal survey was defective

was not clearly erroneous, the trial court had erred by imposing the two previous surveys.

We determined that under the applicable statute, there were three options from which a

trial court could choose, including rejecting the legal survey and ordering the county

surveyor to mark the boundary lines based upon the evidence that the trial court had

before it, including previous surveys. Slip op. at 16

       Now the Trust petitions for rehearing, arguing that, in essence, this Court

instructed the trial court that it could do what we said was erroneous, namely, impose the

two previous surveys. Because it is apparent that our opinion has not been understood,

we grant the Trust’s petition for rehearing to reiterate what we previously stated.

       Under Indiana Code section 36-2-12-14, the trial court has three options:

       (1) It may accept the original survey;

       (2) It may reject the original survey, and it is permitted to order that a new
           survey be performed by a different surveyor from the surveyor who
           performed the original survey;

       (3) It may reject the original survey and order the county surveyor to locate
           and mark the boundary lines with durable markers in the proper places
           according to the trial court’s findings based upon evidence presented to
           it, including previous surveys.


                                                2
Slip op. at 16. Thus, the trial court could order the county surveyor to mark new

boundary lines based on the evidence presented to it, which may include previous

surveys.

       Applied to the instant case, if the trial court chose option three and believed that

the Turning Point and Progressive Surveys were correct, then it should have ordered the

county surveyor to mark the boundary lines accordingly. This is not unfairly imposing

these surveys, inasmuch as they were part of the evidence presented to the trial court.

Likewise, in choosing option three, the trial court’s decision would be appealable.

       Petition for rehearing granted for the purpose of clarification. Otherwise, we stand

by our previous opinion.

ROBB, C.J., and BRADFORD, J., concur.




                                            3